     2:19-cr-00441-DCN          Date Filed 06/03/19       Entry Number 18         Page 1 of 1




                             UNITED STATES DISTRICT COURT

                             DISTRICT OF SOUTH CAROLINA

                                  CHARLESTON DIVISION




UNITED STATES OF AMERICA

               vs.                                          CASE NO.      2:19-cr-00441-DCN

 MICFOLLC




       The Defendant,      MICFO LLC                       , acknowledges receipt of a copy of the

indictment and after arraignment pleads not guilty in open court.




                                                                             /an
                                                            (Signed)    Defendant


June 3, 2019
Charleston, South Carolina
